Citation Nr: 0300809	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-06 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for post-
traumatic stress disorder, currently rated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1943 
to January 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, 
New Jersey. 


REMAND

By a VA Form 9 submitted in April 1998, the veteran 
informed that he desired a hearing before a member of the 
Board.  He also indicated that he desired a hearing at the 
regional office in Newark, New Jersey (RO).  In July 1998, 
the veteran was afforded a hearing before a hearing 
officer at the RO.  In a February 2000 letter sent to the 
veteran's last known address of record, the RO requested 
clarification as to whether he wanted a hearing before a 
member of the Board at the RO (a "Travel Board" hearing), 
a hearing before a member of the Board in Washington, 
D.C., or an additional hearing before a hearing officer at 
the RO.  No reply was received to that request.  

In a November 2002, letter sent to the last known address 
of record, the Board asked the veteran whether he wanted a 
Travel Board hearing, a Board hearing in Washington, D.C., 
or no hearing at all.  He was informed in that letter that 
if he did not reply within 30 days he would be scheduled 
for a Travel Board hearing.  The veteran did not reply.  
Accordingly, remand for a Travel Board hearing is in 
order.  

The case is remanded for the following action:

The veteran should be accorded a 
Travel Board hearing before a member 
of the Board traveling to the RO for 
the purpose of conducting such 
hearings.  After the Board hearing at 
the RO has been conducted, the case 
should be returned to the Board for 
further consideration, without further 
action by the RO.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




